UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1437


JORGE ALBERTO ESPERANZA-MARENCO,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 31, 2017                                 Decided: November 16, 2017


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alfred L. Robertson, Jr., ROBERTSON LAW OFFICE, PLLC, Alexandria, Virginia, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Anthony P. Nicastro,
Assistant Director, Joanna L. Watson, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jorge Alberto Esperanza-Marenco (“Marenco”), a native and citizen of El

Salvador, petitions for review of an order of the Board of Immigration Appeals

dismissing his appeal from the Immigration Judge’s denial of his applications for asylum

and withholding of removal. * We deny the petition for review.

       We have reviewed the record, including the transcript of Marenco’s merits

hearing, his application for relief from removal, and all supporting evidence.           We

conclude that the record evidence does not compel a ruling contrary to any of the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the denial of relief in this case, see INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992). Nor do we discern any legal error in the agency’s rejection of the

proposed social group advanced by Marenco in the agency proceedings. See In re

Acosta, 19 I. & N. Dec. 211, 233-34 (B.I.A. 1985) (discussing immutability requirement

for establishing a protected “particular social group”), overruled on other grounds by In

re Mogharrabi, 19 I. & N. Dec. 439 (B.I.A. 1987); see also Lizama v. Holder, 629 F.3d
440, 446-47 (4th Cir. 2011) (recognizing deference afforded the Board’s immutability

requirement for a proposed social group).


       *
          Marenco does not provide any argument related to the Board’s affirmance of the
Immigration Judge’s rejection of his claim for relief under the Convention Against
Torture (CAT). Thus, Marenco has waived appellate review of the disposition of his
CAT claim. See Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013)
(failing to raise a challenge to the Board’s ruling or finding in an opening brief waives the
issue).


                                             2
      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Esperanza-Marenco (B.I.A. Mar. 7, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                            3